EXHIBIT A
 Redacted
          In The Matter Of:
      Spangler Candy Company v.
      Tootsie Roll Industries, LLC




               Kirk Vashaw
             October 8, 2018
             Video Deposition



68 Commercial Wharf • Boston, MA 02110
     888.825.3376 - 617.399.0130
          Global Coverage
         court-reporting.com




         Original File Kirk Vashaw 10-12-18.txt
      Min-U-Script® with Word Index
Spangler Candy Company v.                           Video Deposition                                          Kirk Vashaw
Tootsie Roll Industries, LLC                                                                                October 8, 2018
                                                       Page 1                                                          Page 3
 1                  UNITED STATES DISTRICT COURT                 1                            I N D E X
 2                    NORTHERN DISTRICT OF OHIO                  2                            EXAMINATION
                                                                     Witness Name                               Page    Line
 3                       WESTERN DIVISION                        3   KIRK VASHAW
                                                                        Examination By Mr. Strand .............. 6         6
 4   SPANGLER CANDY COMPANY,   )                                 4
                               )                                                               EXHIBITS
 5                             )                                 5   Exhibit    Description                    Page Line
                Plaintiff,     )                                     DX 7       Defendant Tootsie Roll ......... 8     2
 6                             )                                 6              Industries, LLC's, First Notice
            vs.                ) Case No. 3:18-CV-1146                          of Rule 30(b)(6) Deposition to
 7                             )                                 7              Spangler Candy Company
     TOOTSIE ROLL INDUSTRIES,  ) Judge Helmick                       DX 8       Responses of Plaintiff Spangler 19    24
 8   LLC.,                     )                                 8              Candy Company to Tootsie Roll
                               ) CONTAINS CONFIDENTIAL                          Industries First Set of
 9                            ) INFORMATION - ATTORNEYS'         9              Interrogatories, Numbers 1
                Defendant.     ) EYES ONLY                                      through 15
10                                                              10   DX 9       Declaration of Kirkland B. ..... 34    6
                                                                                Vashaw
11                                                              11   DX   10    Trademarks - Registered TMs .... 90    6
                               - - -                                 DX   11    Status Search SN3397436 ........ 91   14
12                                                              12   DX   12    Status Search SN1535574 ........ 91   14
                                                                     DX   13    Reporting LP Brand MULO 52 Week 93    19
13                                                              13   DX   14    Dum-Dums Retail Metrics: MULO .. 98    1
            VIDEO RECORDED DEPOSITION OF KIRK VASHAW                            (52 Weeks 2/25/18)
14                                                              14   DX 15      Amazon.com; "Dum Sums" ......... 111   5
                                                                     DX 16      "Tootsie Roll Pops - Evaluation" 121   5
15                                                              15   DX 17      Dum Dums Rebranding Package .... 139   3
            DATE:       October 12, 2018 at 9:32 a.m.                           Testing & Refinement Final
16                                                              16              Report
            PLACE:      Shumaker, Loop & Kendrick                    DX 18      Image .......................... 156   1
17                      1000 Jackson Street                     17   DX 19      Brand Identity Guidelines ...... 158  10
                        Toledo, Ohio                                 DX 20      E-mail - Martin to Eschhofen - . 165  15
18                                                              18              9-10-18
            REPORTER:   Casey G. Schreiner, RMR-RDR                  DX 21      E-mail - Martin to Eschhofen - . 169  15
19                      Notary Public                           19              9-10-18
                                                                     DX 22      Photograph ..................... 172   6
20                                                              20   DX 23      E-mail - Martin to Eschhofen - . 172  15
                                                                                9-19-18
21                             - - -                            21   DX 24      Newswire - DumDums v. Charms: . 178    8
                                                                                Lollipop Makers Tell Each Other
22                                                              22              to Suck It In New Packaging
                                                                                Lawsuit
23                                                              23   DX 25      Picture ........................ 179  24
                                                                     DX 26      Dum-Dums Hopes Tootsie Takes a . 181   5
24                                                              24              Licking in Court


                                                       Page 2                                                          Page 4
 1   APPEARANCES:                                                1   DX 27      Picture ........................ 182       6
                                                                     DX 28      E-amil - Dixon to Eschhofen - .. 183       2
 2          On behalf of the Plaintiff:                          2              9-17-18
                                                                     DX 29      Billback Detail ................ 185      22
 3                   SHUMAKER, LOOP & KENDRICK:                  3   DX 30      Dum-Dums Round Unfilled in ..... 187      11
                     David W. Wicklund                                          Non-Standard Trade Dress
 4                   1000 Jackson Street                         4              2012-1028
                     Toledo, Ohio 43604                              DX 31      Spangler Management Meeting .... 188      13
 5                   (419) 321-1213                              5              Minutes April 9, 2018
                                                                     DX 32      E-mail - Vashaw to Knight - .... 198      12
 6                                                               6              2-21-11
            On behalf of the Defendant:
 7                                                               7                            OBJECTIONS
                     WOLF, GREENFIELD & SACKS, P.C.:                 By                                        Page Line
 8                   John Strand                                 8   Mr. Wicklund .............................. 152  22
                     600 Atlantic Avenue                             Mr. Wicklund .............................. 153  10
 9                   Boston, Massachusetts 02210                 9
                     (617) 646-8000
10                                                              10                               - - -
11   ALSO PRESENT:                                              11
12                   Kerrie Montgomery, Videographer            12
13                                                              13
                               - - -
14                                                              14
15                                                              15
16                                                              16
17                                                              17
18                                                              18
19                                                              19
20                                                              20
21                                                              21
22                                                              22
23                                                              23
24                                                              24


Min-U-Script®                          O'Brien & Levine Court Reporting Solutions                            (1) Pages 1 - 4
                                        888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                           Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                              October 8, 2018
                                                     Page 5                                                        Page 7

 1               THE VIDEOGRAPHER: We are going on             1       A.   No.
 2           the record. This is the start of the              2       Q.   And you understand, as you were just
 3           video recorded deposition of Kirk Vashaw          3   sworn, that you're under oath today as if you would be
 4           in the matter of Spangler Candy Company           4   testifying before a judge or jury?
 5           vs. Tootsie Roll Industries.                      5       A. I understand.
 6               This deposition is being held at              6       Q. This is your deposition. If you need a
 7           Shumaker, Loop & Kendrick on October              7   break, please let me know at any time. I'll just ask
 8           12th, 2018, at approximately 9:15 a.m.            8   that you answer the question that was pending at the
 9           My name is Kerrie Montgomery with                 9   time.
10           O'Brien & Levine Court Reporting. The            10       A. Okay.
11           court reporter today is Casey Schreiner          11       Q. You're entitled to clear questions. I
12           with O'Brien & Levine Court Reporting.           12   sometimes, as Casey unfortunately knows, speak too
13               Will counsel please state their              13   quickly, and can combine my words. If you don't
14           appearances and who they represent for           14   understand my question, please ask me to rephrase; if
15           the record.                                      15   you don't understand what it means, please ask me to
16               MR. WICKLUND: David Wicklund                 16   rephrase and I'll do my best.
17           representing Spangler Candy Company, the         17       A. Okay.
18           plaintiff.                                       18       Q. But if you do answer a question, I'm
19               MR. STRAND: John Strand from                 19   going to assume that you understood it. Okay?
20           Wolf, Greenfield & Sacks representing            20            Have you ever been deposed?
21           Tootsie Roll Industries, LLC, the                21       A. No.
22           defendant.                                       22       Q. You understand you're here appearing in
23                 THE VIDEOGRAPHER: Will the                 23   your personal capacity, as Mr. Vashaw, and also a
24           court reporter please swear in the               24   representative on behalf of Spangler?

                                                     Page 6                                                        Page 8

 1            witness.                                         1       A.    Yes.
 2                  KIRK VASHAW,                               2                 (Court Reporter marked
 3   a Witness herein, called by the Defendant as if upon      3             Defendant's Exhibit 7.)
 4   Examination, was by me first duly sworn, as               4                 MR. STRAND: And I'll show you
 5   hereinafter certified, deposed and said as follows:       5             what's been marked as Exhibit 7 for this
 6                  EXAMINATION                                6             deposition.
 7   BY MR. STRAND:                                            7                 And for the record, this is
 8       Q. Good morning, Mr. Vashaw.                          8             Defendant Tootsie Roll Industries' First
 9       A. Good morning.                                      9             Notice of Rule 30(b)(6) Deposition of
10       Q. Am I pronouncing that correctly?                  10             Spangler Candy Company.
11       A. Right.                                            11   BY MR. STRAND:
12       Q. First I want to go over some rules of             12      Q. Have you seen this before?
13    the road for today if that's okay. First, I'll be       13      A. I don't know that I have.
14    asking a series of questions obviously, and you'll be   14      Q. And I'll have you turn to about four
15    answering. Please let me finish my question before      15   pages in. There's something attached that says
16    you answer so the court reporter can get everything     16   Schedule A on the top.
17    down and so the videotape doesn't get messed up.        17      A. Okay.
18             Do you understand?                             18      Q. I was just wondering if you'd seen the
19       A. I do.                                             19   topics that are listed at the bottom of this page and
20       Q. Okay. And I'll give you the same                  20   the next.
21    courtesy, let you finish your answer before I ask the   21      A. Yes. I think I've seen, maybe not this
22    next question.                                          22   exact list, but something very similar.
23             Is there any reason you couldn't give          23      Q. Okay. And in order to testify on behalf
24    true and accurate testimony today?                      24   of Spangler today, did you talk with any individuals


Min-U-Script®                         O'Brien & Levine Court Reporting Solutions                            (2) Pages 5 - 8
                                       888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                         Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                            October 8, 2018
                                                  Page 25                                                       Page 27

 1   following that I don't think any of the other           1      Q. How do you perceive Chupa Chups'
 2   lollipops have.                                         2   quality?
 3            I mean, they have some more flavors, but       3      A. I think the look -- you know, it's been
 4   ours is a well-known brand, and people -- people        4   a while since I actually looked at one of the pops,
 5   remember the flavors from being kids. So there's that   5   because they're not widely distributed.
 6   kind of a nostalgic attribute of the brand so ...       6             But I think the pop itself is similar in
 7       Q. Anything else?                                   7   terms of its appearance. So, again, I would give
 8       A. The question was --                              8   Chupa Chups, in terms of quality, the wrap is very
 9       Q. The --                                           9   difficult to open, like I said.
10       A. The question what sets Dum-Dums apart 10                Q. Are Chupa Chups sold in some same stores
11   from the other ones?                                   11   as Dum-Dums?
12       Q. In particular from Charms Mini Pops.            12      A. Not a lot. They do not have much
13       A. I think our quality is better. The              13   distribution.
14   manufacture -- I believe the manufacturing process is 14       Q. But there are some competitive overlap?
15   different, and so we have a higher quality. The pop 15         A. Yes, some, but it's very little.
16   itself is higher quality. I think -- so those are the 16        Q. Does Spangler know what percentage of
17   main ones.                                             17   Dum-Dums' consumers actually see the bag in which
18       Q. What -- forgive my ignorance on this.           18   Dum-Dums come?
19   But what sets apart -- what do you consider to be a 19         A. Can you define "consumer"?
20   high quality mini pop versus a lower quality mini pop? 20      Q. Sure. So I know when I go to the bank
21       A. The opaqueness of it. I believe                 21   or go to get my hair cut and my son gets his hair cut,
22   lollipops should be opaque and not as translucent. 22       there's Dum-Dums there, and I never see the packaging
23   And our Dum-Dums are more opaque, so there's more kind 23   it comes in besides the wrapper, obviously, the actual
24   of color to them.                                      24   bag. And I consider myself the consumer of the pop --

                                                  Page 26                                                       Page 28

 1            In my opinion, the Tootsie Pops -- or         1       A. Right.
 2   excuse me, the Charms Mini is more translucent. So 2           Q. -- because it's there. What
 3   you can kind of look into the pop, so it looks         3    percentage -- do you know what percentage of people
 4   cheaper. This is just my kind of personal -- this is   4    actually consuming the end pop actually see the bags?
 5   my opinion.                                            5       A. I mean, I don't know that. I would just
 6            Certainly the easy -- the ease of             6    be guessing. We consider consumers the people that
 7   opening the wrap is a very important attribute for 7        are actually paying money to buy the bag itself, of
 8   Dum-Dums. And I think, again, for the other            8    which then -- or the product.
 9   lollipops, wraps that are hard to open makes it a 9           Q. Uh-huh.
10   lower quality product in the eyes of consumers, in my 10      A. And, you know, probably, I don't know, I
11   opinion.                                              11    think you'd have to look at the numbers in here. But
12       Q. And the ease of the opening wrap is            12    roughly 80 percent or above of our total Dum-Dums
13   caused due to the -- what Dum-Dums refers to as its 13      sales are in that kind of traditional red bag.
14   sashay-type wrap?                                     14                We have some other items that are not
15       A. Correct, correct.                              15    necessarily in bags, but they're similar -- similar
16       Q. And, if anything, what are the                 16    look to the bags.
17   competitive differences between the Chupa Chups pops 17          Q. Like the boxes?
18   and Dum-Dums?                                         18         A. Yeah, the boxes, and we have some tubs,
19       A. I don't think Chupa Chups are allergen 19            and I think they look -- they were listed in here,
20   free. I don't know that for a fact. Chupa Chups 20          like a thousand-count tub. It's not a bag, but it's
21   wraps are definitely very hard to open. Chupa Chups 21      got a similar -- similar look to it.
22   doesn't have the brand awareness in the United States 22                So for the people that actually purchase
23   that Dum-Dums do, so people are not as familiar with 23     it, it's, you know, above 80 percent, I think, would
24   the flavors.                                          24    recognize kind of the look -- the look of Dum-Dums.


Min-U-Script®                       O'Brien & Levine Court Reporting Solutions                          (7) Pages 25 - 28
                                     888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                             October 8, 2018
                                                   Page 33                                                       Page 35

 1   kind of business type of candy. So we sell our           1             Going back to interrogatory No. 2 of the
 2   lollipops, Dum-Dums, Saf-T-Pops. We also sell some       2   response, Exhibit 8, in the middle of the paragraph
 3   other types of called give-away candy. Smarties is       3   there is a sentence that says: "The combination of
 4   one of those. We sell mints, things like that.           4   the color of the bag, location of the display window,
 5     Q. Okay.                                               5   and location, shape, and color of the oval with
 6     A. That's not so much -- that's not so much            6   numerals has been used consistently since the update
 7   a partnership versus we just buy product from them to    7   of its trade dress in 2011, and they create a
 8   resell it on our website.                                8   distinctive trade dress that has become identified
 9      Q. Gotcha. Anyone else you can think of in            9   with Dum-Dums."
10   the hard candy area that uses red, besides Smarties?    10             Do you see that?
11      A. I can't think of any. I mean, I                   11       A. Yes.
12   wouldn't be surprised if there is somebody, but I       12       Q. Is that an accurate description of
13   don't -- I can't think of it off the top of my head.    13   the -- what Spangler contends is the trade dress of
14      Q. And candy, generally, you understand              14   its Dum-Dums packaging?
15   that there's other companies that use red as their      15       A. Yes. I think there's probably some
16   packaging --                                            16   other elements that you could maybe include in there,
17      A. Yes.                                              17   but those are the main ones, yes.
18      Q. -- such as Twizzlers --                           18        Q. So looking at Exhibit A to your prior --
19      A. Twizzlers, yes. Skittles.                         19   your declaration -- if you need me to staple that, let
20      Q. Kit-Kat.                                          20   me know.
21      A. Is Kit-Kat red? I know that there are,            21        A. Okay. I'm good.
22   yes.                                                    22        Q. In this Exhibit A to your declaration,
23      Q. Maybe not the same Pantone color of red,          23   which is Exhibit 9 to this deposition, this shows what
24   but a red shade.                                        24   I'll call the older trade dress of the Dum-Dums

                                                   Page 34                                                       Page 36

 1      A.   Yeah, of course.                               1  packaging from roughly 1995 to roughly 2010.
 2               MR. STRAND: Go to interrogatory            2      A. (Witness nods head.)
 3           No. 2 response on page 3 of Exhibit 8.         3      Q. Is that correct?
 4               And just for ease, too,                    4      A. Yes.
 5           actually ...                                   5      Q. And on this packaging, there is what is
 6               (Court Reporter marked                     6  referred to as a blue ribbon with a yellow outline
 7           Defendant's Exhibit 9.)                        7  running across the bag with multicolored dots in it.
 8   BY MR. WICKLUND:                                       8      A. Yes.
 9      Q. Mr. Vashaw, you've been handed what's            9      Q. And that was on all the packaging that's
10   been marked as Exhibit 9, and this is a document that 10  shown on this image?
11   was filed along with Spangler's motion for preliminary 11     A. Yes.
12   injunction as a document at ECF 17-2 in this matter. 12       Q. And then if you turn to Exhibit B,
13             Do you recognize this as your                13 Dum-Dums or Spangler has continued to use such trade
14   declaration?                                           14 dress with a blue ribbon running across it with a
15      A. Yes.                                             15 yellow outline and differently formatted multicolored
16      Q. And then there is a series of exhibits           16 dots, but multicolored dots roughly within that blue
17   appended to your declaration.                          17 frame.
18      A. Yes.                                             18     A. Yes.
19      Q. And -- okay. We'll get back to that,             19     Q. And that's consistently used on its
20   but I just wanted to have images of the products       20 packaging for Dum-Dums?
21   before us while we get back into this next line of     21     A. Yes.
22   questioning.                                           22     Q. But you're not describing that as part
23      A. All right.                                       23 of the trade dress of Dum-Dums in response to
24      Q. If you need them, they're there.                 24 interrogatory No. 2?


Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                          (9) Pages 33 - 36
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                           Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                              October 8, 2018
                                                    Page 37                                                       Page 39

 1      A. No. We didn't list it. That is part of              1       A.   Correct. And the 500 count is in the
 2   our trade dress, as is, I think, the little drum man.     2   center, because the consumer wouldn't see it otherwise
 3   We've used him pretty consistently, maybe not a           3   because of the display case if it was on the -- all
 4   hundred percent, but generally we put him on the -- on    4   the way over.
 5   the bags. So that's part of -- to me that's part of       5      Q. Because of the --
 6   the trade dress as well.                                  6      A. Just the design of the case.
 7       Q. The drum man, he doesn't have a name,              7      Q. The cardboard case in which these are
 8   does he?                                                  8   displayed has sides on it that prevent you from seeing
 9       A. The Drum --                                        9   the sides of the bag?
10       Q. The Drum Man.                                     10      A. Correct.
11       A. The Drum Man.                                     11      Q. And when you're referring to the shape,
12       Q. You should have had a name for him at             12   what shape are you referring to?
13   some point.                                              13                 MR. WICKLUND: Shape of --
14       A. I know. I know. We've been talking                14   BY MR. STRAND:
15   about it.                                                15      Q. "Shape and color of the oval," I'm
16       Q. Now, in Exhibit B to your declaration,            16   assume you're referring to the oval shape?
17   looking at the packaging, there is also what I'll call   17      A. Yes.
18   a triangle of blue in the upper left-hand corner with    18      Q. And color being generally yellow-ish?
19   a number indicating the number of flavors within the     19      A. Yeah. The blue on the yellow, yes.
20   bag.                                                     20      Q. The blue type on yellow?
21       A. Yes.                                              21      A. Yeah.
22       Q. And I know it's not a perfect triangle,           22      Q. I don't see any mention there of the
23   just a general shape there. And that blue triangle is    23   coloring of the Dum-Dums name. Is the white lettering
24   used on all the packaging showed on Exhibit B for        24   of the Dum-Dums name part of the trade dress of -- the

                                                    Page 38                                                       Page 40

 1   Dum-Dums, correct?                                        1   Dum-Dums trade dress?
 2       A. Yes.                                               2     A. Yeah. That's our logo, so, you know,
 3       Q. Okay. And is that also part of the                 3   we're very consistent with how we use that -- that
 4   trade dress of Dum-Dums?                                  4   logo and the shadowing of the logo. But, yeah, it all
 5       A. Yes. That's part of it, yes, part of               5   goes together as part of the trade dress.
 6   the design. It's all together part of the trade           6      Q. And the color white of that lettering
 7   dress, I think.                                           7   would be one aspect of the trade dress?
 8       Q. And you didn't identify that as part of            8      A. I'm just trying to think where we've
 9   the trade dress in response to interrogatory No. 2?       9   used applications as a Dum-Dums brand where we didn't
10       A. No.                                               10   use the white, and I can't think of any, except maybe
11       Q. And looking at that sentence, in                  11   on some -- perhaps on the display case we've used a
12   response No. 2, when you say "the combination of the     12   different color when we've had to.
13   color of the bag," the color you're referring to there   13           But for the most part, when we use the
14   is red, I'm assuming?                                    14   red packaging, we use the white Dum-Dums logo.
15       A. Yes.                                              15      Q. And we'll get more into this later, but
16       Q. "Location of the display window," is              16   there are instances in which Dum-Dums are sold without
17   that roughly in the bottom half of the bag?              17   the red packaging; for instance, on holidays.
18       A. Yes.                                              18      A. Yes. It's -- it's usually when we have
19       Q. "And location, shape, and color with              19   a different flavor mix within the bag. But most, if
20   numerals," I'm assuming location is generally on the     20   not all the time, it's just single -- our standard
21   lower right-hand side?                                   21   mix, traditional mix of the 16 flavors, we put it in
22       A. Yes.                                              22   the red bag.
23       Q. Except in the 500 bag, where it's in the          23            We use other colors when it's a
24   center?                                                  24   different type of flavor mix, which could be

Min-U-Script®                         O'Brien & Levine Court Reporting Solutions                         (10) Pages 37 - 40
                                       888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                             October 8, 2018
                                                    Page 41                                                      Page 43

 1   seasonally.                                               1   the bag?
 2       Q. The next sentence, I believe, states --            2      A. Yes.
 3   and this is again in the interrogatory response.          3      Q. And same with Original Gourmet
 4       A. Uh-huh.                                            4   Lollipops.
 5       Q. "Before Tootsie introduced its new                 5       A. Yes.
 6   packaging, Spangler's Dum-Dums bag was the only           6       Q. And Jolly Rancher, Tootsie Pops,
 7   lollipop bag that used this color scheme and locations    7   Blow Pops, Tootsie Pops Miniatures and Original
 8   of graphic elements."                                     8   Gourmet Lollipops all use white lettering as part of
 9             Do you see that?                                9   the packaging for those names?
10       A. Yes.                                              10      A. Yes. Their logos all have white.
11       Q. And when you say Tootsie's new packaging          11      Q. Is there a purpose for the window on the
12   there, you're referring to the packaging that's shown    12   packaging of Dum-Dums?
13   in Exhibit F in your declaration, the                    13      A. Is there a purpose?
14   Charms Mini Pops?                                        14      Q. Sure.
15       A. Yes.                                              15      A. Yes. It's just so consumers can see
16       Q. And then Exhibit C to your                        16   the -- so they can see the pops, they can see the
17   declaration -- I apologize for going back and forth      17   variety of flavors. It's also a little bit of the
18   here -- you have some examples at the top there. You     18   design element of just, again, showing the product,
19   say Trade Dress Examples.                                19   showing the actual product to the consumer.
20             Do you see that?                               20      Q. And the -- the product which has the
21       A. Yes.                                              21   sashay wrap on it, you consider that itself to be
22       Q. And besides the Tootsie Pops Miniatures           22   trade dress of Spangler, correct?
23   that's shown there, are any of the other pops you have   23      A. The sashay wrap, yes.
24   displayed there mini pops?                               24      Q. And you can see that through the window

                                                    Page 42                                                      Page 44

 1      A.    I don't know about the original gourmet       1      with -- in the Dum-Dums packaging.
 2   ones, but there may be. I don't know for sure. But,    2          A. Yes.
 3   no, these other ones are -- I believe, are not         3          Q. And that would be identifiable --
 4   miniature pops.                                        4      identifiable just as myself who may only see the pops
 5       Q. And for both the Tootsie Pops and               5      at the salon or bank?
 6   Tootsie Pops Miniatures, the window in those bags you 6           A. Yes. I mean, it's a little hard to see
 7   show there are in the lower portion of the bag,        7      in there, but you can -- you can see them.
 8   correct?                                               8          Q. I'll just have you go to interrogatory
 9       A. Yes.                                            9      No. 5, which is on page 4 of Exhibit 8.
10       Q. And then in the Tootsie Pops Miniatures,       10          A. Okay.
11   there is an oval that says "200 Pops" in it in the    11          Q. Take a moment and read that to yourself
12   lower right-hand corner, correct?                     12      so you're familiar.
13       A. Yes.                                           13          A. Yes.
14       Q. And though I believe the color is              14          Q. And you signed these back on September
15   distorted here, at least portions of the writing for  15      30th. Since that day, has Spangler become aware of
16   Tootsie Pops Miniatures is in white on the packaging. 16      any actual complaints of consumer confusion from
17       A. Yes.                                           17      retail customers?
18       Q. And do you know what color the half            18          A. I don't know of any complaints from
19   circle on which "Tootsie Pops Miniatures" is placed 19        retail customers.
20   is?                                                   20          Q. Do you know of complaints from other
21       A. I'm going just from this picture. It           21      customers?
22   looks like it's a red.                                22          A. No. If you're asking -- we don't
23       Q. Okay. And then there's also in the             23      have -- no.
24   Caramel Apple Pops a window in the lower portion of 24            Q. So as of now, Spangler doesn't have any

Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                         (11) Pages 41 - 44
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                         Kirk Vashaw
Tootsie Roll Industries, LLC                                                                              October 8, 2018
                                                    Page 57                                                       Page 59

 1   just let you first take your time on your own just to  1          A. I just happened to remember it. Someone
 2   review that response so you're familiar with it.       2      from our sales team said, Hey, I saw it in Hy-Vee.
 3      A. Okay. I kind of glanced at it quick.             3          Q. Gotcha.
 4      Q. Sure. This is from September 30th, and           4          A. I see it was already listed here.
 5   I'm just wondering if there is any other facts         5          Q. For -- in response to interrogatory
 6   supporting Spangler's allegation it's been damaged by  6      No. 12, part 1, subpart a. there, talking about retail
 7   Tootsie's use of the accused packaging for its Charms  7      Party City.
 8   Mini Pops besides what's listed here.                  8          A. Uh-huh.
 9      A. Well, we're in the Halloween period now, 9                  Q. Do you know, first of all, is Party City
10   so we are having our -- we're looking for the         10      using the red bag -- or was it using a red bag, or was
11   distribution of the Charms Mini. And I don't know if     11   it using a Halloween bag?
12   we captured all of them in here, but I know there's      12       A. They were using the red bag, I've
13   been, I think, Hy-Vee -- I guess that's already listed   13   very -- I'm pretty sure of that.
14   in here.                                                 14       Q. And did they tell Spangler why they
15             We're asking our sales team, If you see        15   replaced the 300-count Dum-Dums with Charms Mini Pops
16   this Charms Mini item, let us know; and so we're         16   on the account?
17   getting those in. I don't know if they're more than      17      A. I -- I don't know. I was -- I wasn't on
18   we've already listed here or not.                        18   that call.
19      Q. I'm assuming Halloween period is a                 19      Q. Do you know if Charms Mini Pops were
20   relatively large buying period for Dum-Dums.             20   sold to retail Party City for less than Spangler was
21      A. Yes.                                               21   offering its Dum-Dums?
22      Q. And you have separate packaging for                22      A. I don't know.
23   Halloween for Dum-Dums as well?                          23      Q. Do you know if the coloring of the
24      A. It depends. Generally, no. For the                 24   Charms Mini Pops bag had any influence on the buyer at

                                                    Page 58                                                       Page 60

 1   most part, most of what we sell is the red bag.           1   Party City?
 2   Sometimes we do a specific flavor mix, especially when    2      A. I don't know. I haven't talked to the
 3   retail customers say they want a Halloween look, and      3   buyer.
 4   so then we'll -- we'll change the bag color.              4      Q. And part b., talking about Sam's Club
 5             But I'm guessing -- I'm guessing over 90        5   buyer.
 6   percent of it is in the red bag.                          6      A. Yes.
 7       Q. This year is there a -- does Spangler              7      Q. Actually, before we get to that. When
 8   offer a Halloween-look bag for its Dum-Dums?              8   typically do retailers place orders for Halloween --
 9       A. Yes.                                               9   well, strike that. Let me ask a foundation question
10       Q. And at what outlets, to your knowledge,           10   for that.
11   is that being sold?                                      11             Do most retailers make a separate larger
12       A. I -- I don't know for sure. I would               12   purchase for the Halloween time period?
13   have to go look it up.                                   13      A. Yes.
14       Q. And would it be your estimation,                  14      Q. Okay. And when generally do they place
15   consistent with what you just said, I just want to       15   that type of order?
16   confirm, that about 10 percent, you're estimating, of    16      A. I want to say the May -- the May/June
17   your sales will be of that type of bag versus the red    17   time period, roughly. It depends on the retailer.
18   bag this year?                                           18   Some people are further out, but probably on average
19       A. That would be on the high side. I'm               19   it's in that range.
20   pretty sure it will be less than 10 percent.             20       Q. Going back to 1b., did the Sam's Club
21       Q. You specifically called it Hy-Vee. Why            21   buyer convey to Spangler why it would perform the test
22   did you call it Hy-Vee?                                  22   of Charms Mini Pops?
23       A. Just a second ago.                                23      A. Yes.
24       Q. Yes.                                              24      Q. Why?

Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                          (15) Pages 57 - 60
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                         Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                            October 8, 2018
                                                   Page 61                                                      Page 63

 1      A. He said that -- that they did have a              1   pay Sam's money, and so it's 350,000 dollars a year.
 2   better value than us, that they -- he said that they    2   Sam's -- does that answer your question?
 3   were selling the 600 count for the same -- either the   3        Q. And does that mean the -- when you say
 4   same or similar price as our 500 count; and he thought 4    "the front of the store," I'm thinking that -- I don't
 5   that the bags looked the same; and he thought that 5        know if I've been to Sam's in a while; but Costco, you
 6   people wouldn't notice the difference in the brands; 6      immediately enter, and there's a spot where there's
 7   and he thought -- he said he thought people might be 7      stuff that could be further back in the store, but
 8   confused, but they might not care, and they'd have to   8   it's promotional, it seems like.
 9   see how many complaints that they got.                  9        A. Correct.
10       Q. What is the gentleman's name, the               10        Q. Okay. And so Spangler was paying Sam's
11   Sam's Club buyer? Or woman, sorry.                     11   350,000 dollars a year in order to get Dum-Dums
12       A. It will come to me. David. Bingham.             12   packaging up towards -- in that area?
13       Q. Bingham?                                        13        A. Correct.
14       A. David Bingham.                                  14        Q. Okay. And then what is it referring to
15       Q. So he did convey to Spangler that he            15   here as the reduction, the 10 percent reduction
16   thought one of the reasons they were going to do the 16     request?
17   test was because the bags were similar looking?        17        A. So Sam's closed about 10 percent of
18       A. Yes.                                            18   their stores last year, since Halloween of 2017, so we
19       Q. But also the fact that they were a              19   wanted to, of course, go in and say, hey, the
20   better value because of the pricing at the 600 versus 20    promotion should -- we should pay 10 percent less,
21   500?                                                   21   because there's 10 percent less stores. That's where
22       A. Yes.                                            22   the 10 percent comes from.
23       Q. I'm assuming value is something that            23      Q. Gotcha. Are Dum-Dums sold at Costco?
24   most retail buyers take into consideration?            24      A. Not currently, no.

                                                   Page 62                                                      Page 64

 1      A. Yes.                                            1        Q. Are they sold at BJ's?
 2      Q. And value is something that the end             2        A. Yes.
 3   consumers also take into consideration?               3        Q. Do you know if Charms Mini Pops are sold
 4      A. Yes.                                            4     at Costco?
 5      Q. And it's not unusual for your                   5        A. Yes.
 6   competitors to sometimes be cheaper or undercut the 6          Q. They are sold at Costco?
 7   Dum-Dums pricing.                                     7        A. I believe they are, yes. At their
 8      A. Yes. Most of -- you know, Charms Mini 8               Costco business centers.
 9   has been below our pricing for a long, long time, as 9         Q. And the -- do you know if they're sold
10   well as some of the imported mini pops that I        10     at BJ's?
11   mentioned before. They're almost always below our      11      A. Charms Minis?
12   price.                                                 12      Q. Correct.
13            But when we talk about value, value is        13      A. I'm pretty sure they're not. I would
14   also the brand perception, so it's not just about 14        have heard about that. As I say, I don't know for
15   price. When I say value, it's about the whole of what 15    sure, but I don't think so.
16   the consumer is getting. Prices -- I think about       16      Q. Prior to Charms launching its new
17   price differently than value.                          17   packaging, had Spangler lost retail accounts to
18      Q. Can you explain to me, not being a               18   Tootsie in the past?
19   company person, referring to here with the Sam's Club 19       A. To Charms --
20   Halloween Promotional Accrual of 350,000 dollars, what 20      Q. To Charms.
21   does that refer to?                                    21      A. -- Mini?
22      A. So we have to, in order to get                   22      Q. Yeah, to Charms Minis.
23   merchandising in the front of the store at Halloween, 23       A. The only -- the only place that I think
24   which is a key spot, merchandising spot, you have to 24     that that happened was at the Costco business centers.


Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                        (16) Pages 61 - 64
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                             October 8, 2018
                                                   Page 77                                                       Page 79

 1             doing that, if I could ask you to --           1   was most distinctive and acceptable to consumers."
 2             perfect. Thank you.                            2          Do you see that?
 3                 Do you know where the front of             3     A. Yes.
 4             your declaration went?                         4     Q. And what did -- what does "most
 5                 THE WITNESS: That's it.                    5   distinctive" to you mean there? What do you mean by
 6   BY MR. STRAND:                                           6   that?
 7       Q. If you turn to paragraph 7 of your                7      A.    I think it was -- it was the one that
 8   declaration, which is Exhibit 9 of this deposition.      8   kind of communicated all the elements of the brand the
 9             Do you have any -- in the middle here of       9   best.
10   the paragraph, you state, quote, Consumers often do     10       Q. And paragraph 11 states, "Spangler's
11   not scrutinize packaging closely for details            11   trade dress for its Dum-Dums lollipops is distinctive,
12   concerning the product before selecting for purchase.   12   particularly in the market for lollipops, and it
13             Do you see that?                              13   indicates to the consuming public the source or origin
14       A. Yes.                                             14   of the product."
15       Q. Do you have data on how long consumers           15             Do you think Spangler's trade dress for
16   look at packaging of Dum-Dums before purchasing?        16   Dum-Dums, in particular its red bag, is distinctive in
17       A. I don't have data. Just from my                  17   the candy field in general?
18   experience we know it's not very -- it's not very       18       A. yeah.
19   long.                                                   19       Q. What aspects of it do you believe make
20             I learned back in business school that        20   it distinctive for candy? In the candy field, excuse
21   it's -- and Sam's Clubs had something called the        21   me.
22   5-by-5. So people have -- they're looking at            22       A. Well, I guess I say that because I think
23   something from 5 feet away, and you've got to           23   about a consumer looking at the shelf, and you would
24   communicate what you need to in 5 seconds, because      24   see our bag from a distance and know that's Dum-Dums

                                                   Page 78                                                       Page 80

 1   that's all you have.                                    1 lollipops, as opposed to any other of the candies,
 2            So that's -- but is there data on that?        2 including chocolate.
 3   I haven't seen that, but I think that's a widely kind 3        Q. Including chocolate?
 4   of accepted kind of fact about consumer behavior. 4            A. Yeah, I can't -- of course, we compete
 5       Q. And later on in that paragraph, you              5 more in the non-chocolate space. But I can't think of
 6   state: "That is why the font of the packaging text      6 a chocolate candy that looks like ours either.
 7   tends to be very small and arranged in a manner that 7         Q. And you compete in the hard candy space
 8   does not really require the consumer read the           8 as well?
 9   packaging," and goes on from there.                     9      A. Yes.
10       A. Yeah.                                           10      Q. Later on in this paragraph you state
11       Q. When you're talking about the text being        11 it's only lollipop bag whose primary color was red.
12   very small, you're not referring to Dum-Dums text, I'm 12            Do you have a definition for what you
13   assuming.                                              13 mean by "primary"?
14       A. The brand, the logo?                            14      A. To me, that definition is
15       Q. Correct.                                        15 self-explanatory. It means there's more of that color
16       A. No.                                             16 than any other colors.
17       Q. And you consider that to be large?              17      Q. Okay. In paragraph 16, skipping ahead a
18       A. Yes.                                            18 little bit, first, when in 2018 was Spangler alerted
19       Q. Okay. And would you say the same for            19 by a buyer about the statement made there in 16?
20   the Charms Mini Pops brand?                            20      A. And the question is?
21       A. Yes, yes.                                       21      Q. Sure, when in 2018.
22       Q. On paragraph 8 towards -- on page 4, it         22      A. It was the beginning part of the year.
23   states: "Spangler reviewed over 35 designs and         23 In fact -- I can't remember the exact time. I
24   consumer tested the top four to determine which one 24 remember it was from a Walgreens buyer. But that's


Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                        (20) Pages 77 - 80
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                             October 8, 2018
                                                   Page 85                                                       Page 87

 1      Q. Was that in-person, or was that over the           1     Q. Would it have been after the Walgreens
 2   phone or --                                              2   meeting?
 3      A. That was in-person.                                3     A. Oh -- oh, yes, definitely.
 4      Q. Okay. The terms "sales call" always                4     Q. So the -- the alert that's described in
 5   throws me off.                                           5   paragraph 16 of your declaration from Walgreens, that
 6      A. Okay.                                              6   was the first instance that Spangler heard about the
 7      Q. Where is the buyer for Sam's Club                  7   revised bags, the revised Charms bags?
 8   located?                                                 8       A. Yeah, that's correct, yeah.
 9      A. Bentonville, Arkansas.                             9       Q. And at 19 of your declaration -- sorry,
10      Q. Who attended that meeting on Spangler's           10   if you don't mind me helping you out a little bit
11   behalf?                                                 11   here, I'm just going to slide these under here. I
12      A. It was myself, Evan Brock,                        12   should have stapled these all.
13   Glenn Hudspeath, I think Jeff Devlin was there. There   13       A. I'm sorry. 19?
14   was four.                                               14       Q. Correct.
15      Q. And when did that meeting occur?                  15       A. Okay.
16      A. It was the beginning of May.                      16       Q. You state in the second sentence: "For
17      Q. When was the first time that -- I'll ask          17   many years, Tootsie and Spangler sold Charms Mini Pops
18   you personally first.                                   18   and Dum-Dums, respectively, using similar yellow
19      A. Uh-huh.                                           19   pallet boxes with a U-shaped cut-out to display the
20      Q. When is the first time you saw the new            20   bags of product inside the ballot box."
21   packaging for the Charms Mini Pops bag?                 21            I assume that should be "pallet box."
22      A. It was sometime in mid winter, I think.           22      A. Yes. I'm not sure exactly what that --
23   So does that answer your question?                      23   "inside the case," that's probably what it should have
24           I don't remember the precise time. I do         24   been.

                                                   Page 86                                                       Page 88

 1   remember when I did see it, I just remember thinking   1         Q.   And you recognize that Tootsie has sold
 2   that Brian Rinker was -- was right.                    2     Charms Mini Pops and displayed them in yellow pallet
 3       Q. Brian Rinker being --                           3     boxes for many years?
 4       A. Being the Walgreens buyer. Because he           4        A. Yes.
 5   had just -- that was what he had said, and I do        5        Q. Do you know if it was doing that before
 6   remember thinking that. I just don't remember the      6     Spangler was using yellow boxes for its Dum-Dums?
 7   exact -- exact date.                                   7        A. I don't know. I guess when I -- well, I
 8       Q. Do you remember the circumstances under 8             think we've been -- I guess by definition, we would
 9   which you saw the new packaging?                       9     have to have done it first, because I don't think the
10       A. I think I saw it by e-mail.                    10     Charms Minis came out until after 2000, and I know
11       Q. When was the first time that -- strike         11     that we were already using the yellow box since then.
12   that.                                                 12        Q. Do you know if Tootsie was using yellow
13             In this -- did Brian Rinker ever show       13     pallet boxes with the U-shaped cutout for any of its
14   anyone at Spangler the updated Charms Mini Pops bags? 14     other products prior to Spangler using the yellow
15       A. I don't think so, no. I wouldn't expect        15     pallet box?
16   him to.                                               16        A. I don't know.
17       Q. Who is the -- when was the first time          17        Q. When was the last time you reviewed the
18   that Spangler saw the revised Charms Mini Pops bag? 18       entirety of this declaration?
19       A. Again, I think it was sometime in the          19        A. I read it the other day.
20   winter. I can't remember the exact circumstance. One 20         Q. When you read it the other day, did you
21   of our sales folks -- I don't know if they saw it at 21      come across anything that you thought needed to be
22   one of the ECRMs but -- and that's how we got a 22           corrected?
23   picture of it. Or I can't remember exactly how we got 23        A. No.
24   the photo but ...                                     24        Q. In paragraph 20, on the last page, there

Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                         (22) Pages 85 - 88
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                         Kirk Vashaw
Tootsie Roll Industries, LLC                                                                              October 8, 2018
                                                    Page 89                                                       Page 91

 1   is a reference to a representative of a large retail   1         Q. And this is all the registrations, not
 2   customer.                                              2      necessarily -- this is all the registrations?
 3       A. Yes. Okay. Like the fourth sentence?            3         A. Correct.
 4       Q. Fourth line, at least.                          4         Q. You believe -- Spangler, I'm assuming,
 5       A. Fourth line, yes. Okay.                         5      believes it has other trademarks that may not be
 6       Q. Who is that, which large retail                 6      registered?
 7   customer?                                              7         A. Yes. These are the registered
 8       A. That's Sam's Club.                              8      trademarks.
 9       Q. Did the buyer -- I think -- I forget            9         Q. And the -- do you understand trade dress
10   whether you said this or not. But did the buyer       10      can be registered with the United States Patent and
11   actually say that he hoped consumers would be         11      Trademark Office?
12   confused?                                             12         A. Yes, I do understand that.
13       A. He didn't say he "hoped." He thought           13         Q. Okay.
14   they might be confused, and that they -- he expected 14                    (Court Reporter marked
15   to get some complaints, but that they would measure 15                 Defendant's Exhibits 11 and 12.)
16   the amount of complaints, and that he -- well, that's 16                   MR. STRAND: I'm handing you
17   what he said.                                         17               what's been marked as Exhibits 11 and
18       Q. Okay. Did he say this to you in                18               12.
19   writing, or was this orally?                          19                   For the record, 11 is a printout
20       A. It was orally.                                 20               of registration No. 3397436, and Exhibit
21       Q. Did anyone take contemporaneous notes          21               12 is a U.S. registration trademark No.
22   from this meeting?                                    22               1535574.
23       A. Did I?                                         23      BY MR. STRAND:
24       Q. Did anyone at Spangler.                        24         Q. And the Exhibit 11 is the registration

                                                    Page 90                                                       Page 92

 1       A. Yeah. I probably took some -- yes. We              1   for the -- what we have referred to as the sashay wrap
 2   probably all took notes.                                  2   of the Dum-Dums pop earlier.
 3                 MR. STRAND: You can put that back           3        A. Yes.
 4             together and set it aside for now. I'll         4       Q. And then the other one is a registration
 5             clean up a little bit.                          5   for the handle of the Saf-T-Pop that Spangler
 6                 (Court Reporter marked                      6   manufactures?
 7             Defendant's Exhibit 10.)                        7       A. Yes.
 8   BY MR. STRAND:                                            8       Q. Does Spangler have any registration on
 9       Q. I'm handing you what's been marked                 9   the alleged trade dress for its Dum-Dums packaging?
10   Exhibit 10, which was produced in this litigation as     10       A. I don't believe so.
11   Spangler 00018 through 20. And just, if I haven't        11       Q. Do you know why not?
12   said this already, Mr. Vashaw, there's numbers at the    12       A. Well, I'm not a lawyer, but I know the
13   bottom that I'll represent to you is production,         13   problem is when you do that, you make a slight change,
14   sometimes as Bates number, that are on every single      14   you have to keep refiling it. So, you know, there's
15   piece of paper in this litigation, and just for ease     15   just a practical nature. You know, we're changing the
16   of reference.                                            16   weight and the ingredient statement and things like
17       A. Okay.                                             17   that all the time.
18       Q. First, what is Exhibit 10?                        18             And, you know, you'd have to keep
19       A. This appears to be all of our trademarks          19   refiling, and we have so many different SKUs -- I
20   that we have.                                            20   don't know how many total SKUs we have, you'd have to
21       Q. Do you know if it's all of Spangler's             21   file -- but my understanding is you'd have to file one
22   trademarks, or is it just the trademarks related to      22   for every bag design and every configuration, and
23   certain lines or --                                      23   there would be dozens of those that you would
24       A. This looks like all of our trademarks.            24   constantly have to be updating. So I believe that's


Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                          (23) Pages 89 - 92
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                       Video Deposition                   Kirk Vashaw
Tootsie Roll Industries, LLC                                                     October 8, 2018
                                                 Page 93                                 Page 95

 1   why we haven't done it before. And I believe that's
 2   most people don't do that for that -- for that very
 3   reason.
 4       Q. Besides Mr. Wicklund's firm, does
 5   Spangler use any other firm for its trademark
 6   prosecution in the United States?
 7       A. Not that I know of.
 8               MR. WICKLUND: John, I'm going to
 9           take a little break. I want to check
10           and make sure lunch is here.
11               MR. STRAND: Why don't we just go
12           off the record.
13               THE WITNESS: Very important.
14               THE VIDEOGRAPHER: We're now going
15           off the record. The time is 11:36 a.m.
16               (A brief recess was had.)
17               THE VIDEOGRAPHER: We are back on
18           the record. The time is 11:43 a.m.
19               (Court Reporter marked
20           Defendant's Exhibit 13.)
21   BY MR. STRAND:
22       Q. Mr. Vashaw, you've been handed what's
23   been marked as Exhibit 13. It's Spangler 25 through
24   33.

                                                 Page 94                                 Page 96

 1             And what is this document?
 2       A. This looks like it's IRI data showing
 3   the latest 52 weeks of sales for the U.S.
 4                 MR. WICKLUND: Just for the
 5             record, because of our understanding
 6             with IRI, I want to designate this
 7             attorney eyes only.
 8                 MR. STRAND: Okay.
 9   BY MR. STRAND:
10       Q. And I'm assuming you reviewed data such
11   as this as a part of your job duties --
12       A. Sure.
13       Q. -- as CEO at Spangler.
14       A. Yes, yes.
15       Q. You've seen it before, seen this before?
16       A. Yes.
17       Q. And this is the one that -- ending in
18   August 12th, 2018?
19       A. Okay. Yes.
20       Q. Is that true, based on your reading?
21       A. Yes.
22




Min-U-Script®                      O'Brien & Levine Court Reporting Solutions   (24) Pages 93 - 96
                                    888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                    Video Deposition                                        Kirk Vashaw
Tootsie Roll Industries, LLC                                                                       October 8, 2018
                                            Page 109                                                     Page 111

                                                        1                (A luncheon recess was taken from
                                                        2            12:08 p.m. to 12:50 p.m.)
                                                        3                  THE VIDEOGRAPHER: We are back
                                                        4            on the record. The time is 12:50 p.m.
                                                        5                (Court Reporter marked
                                                        6            Defendant's Exhibit 15.)
                                                        7   BY MR. STRAND:
                                                        8      Q. Good afternoon.
                                                        9      A. Good afternoon.
                                                       10      Q. I'll show you what's been marked as
                                                       11   Exhibit 15, which is marked Spangler 48 through 54.
                                                       12   And this appears to be an Amazon listing from
                                                       13   approximately August 28th, 2018, when the search
                                                       14   "Dum-Dums" is applied; is that right?
                                                       15      A. That's the way it looks, yes.
                                                       16      Q. Okay. And do you know who the Diana is
                                                       17   that's mentioned at the top here above "Account"?
                                                       18       A.   That would be Diana Moore Eschhofen, I'm
                                                       19   guessing.
                                                       20       Q. And the first image here of the Dum-Dums
                                                       21   spilling out of a brown box, that is a bulk box that
                                                       22   is sold by Spangler?
                                                       23       A. No. That's -- I think this is A Great
                                                       24   Surprise -- this is someone that we've had an issue

                                            Page 110                                                     Page 112

                                                     1      with, has been reselling our product online.
                                                     2              So the first two items are not sold by
                                                     3      Spangler. Although it's -- it says by "Dum Dums," but
                                                     4      it's not Spangler who makes that.
                                                     5          Q. Okay.
                                                     6          A. Those first two items.
                                                     7          Q. Do you know the name of that individual
                                                     8      or company?
                                                     9          A. Well, it's called A Great Surprise. I
                                                    10      see the -- I think that's what the top one is, too.
                                                    11      Because we don't -- we don't have a 2.4 pound box.
                                                    12          Q. And then where are you getting the
                                                    13      name -- strike that.
                                                    14               I think you said the word "Great
                                                    15      Surprise" appears on one of these labels here; is that
                                                    16      correct?
                                                    17          A. Yeah. I think it appears on both of
18               MR. STRAND: Let's take a break     18      them.
19           for lunch.                             19          Q. And do you recognize that label on the
20               MR. WICKLUND: MR. STRAND: Okay. 20         bag as the, the second one here, as the Great Surprise
21           We're going to be in a different       21      label?
22           conference room. You're all invited.   22          A. Yes.
23               THE VIDEOGRAPHER: We are going 23              Q. Do you know if Great Surprise is located
24           off the record. The time is 12:08 p.m. 24      in the United States or abroad?

Min-U-Script®                   O'Brien & Levine Court Reporting Solutions                     (28) Pages 109 - 112
                                 888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                         Video Deposition                                       Kirk Vashaw
Tootsie Roll Industries, LLC                                                                           October 8, 2018
                                                 Page 113                                                     Page 115

 1      A.   I think they're in the United States,          1             Are each of those bags 20 count?
 2   because I think we've had some discussions with them   2        A.   Yes.
 3   of not selling this item online.                       3        Q.   And is that trade dress or the format of
 4       Q. Have you had -- have you sent any               4    the bags that Dum-Dums uses today for those 20-count
 5   cease-and-desist letters?                              5    bags? Strike that. Let me ask that clearer.
 6       A. I think -- I don't know the exact               6              Does Dum-Dums still manufacture and
 7   correspondence that we've had with them. I just 7           offer for sale 20-count-bag Dum-Dums?
 8   don't. I don't know.                                   8       A. I believe so, yes.
 9       Q. Have you sued them?                             9       Q. Okay. And would that be the format of
10       A. I know we haven't sued them.                   10    the bag for the 20-pops bags today?
11       Q. The bottom one here, though, that is the       11       A. I believe so.
12   red Dum-Dums bag that we have been talking about in 12         Q. And below that, there are additional
13   this case.                                            13    bags that say "Dum-Dums" on them. Are those official
14       A. Yes, yes.                                      14    Dum-Dums bags?
15       Q. And then if you turn to the second page,       15       A. Yes.
16   the second item there, it says, "Light Blue Dum Dums 16        Q. And does Dum-Dums still package pops in
17   Color Party," what is that bag?                       17    bags that look like those?
18       A. So this is a line of single-color pops         18       A. Those are only -- yes. Those are only
19   that we have introduced. And so "Color Party," there 19     sold on the Internet. The ones that say "Favorite
20   are -- they're individual colors in each bag. So that 20    Flavor," those are only sold on the Internet.
21   happens to be the light blue bag.                     21       Q. And I'm assuming they have one flavor in
22       Q. And what other colors are offered by           22    them?
23   Dum-Dums today?                                       23       A. Correct.
24       A. I believe it's like 13 different colors,       24       Q. Do you sell any other flavors besides --

                                                 Page 114                                                     Page 116

 1   somewhere in that range, roughly a dozen.               1      A. Cherry.
 2      Q. Are the bags between the different                2      Q. -- cherry?
 3   colors any different besides the pops inside them?      3      A. Yes. I don't know the exact number.
 4      A. No. It's all the same graphics, and               4   I'm guessing like eight.
 5   then we use the window to differentiate the color.      5      Q. So not all the flavors, just a subset of
 6      Q. Are the Color Party bags offered in any           6   them?
 7   other sizes between -- besides what I believe says      7      A. Yes, I believe so.
 8   75 --                                                   8      Q. And then is that a -- does Dum-Dums sell
 9      A. 75.                                               9   a 30-pound box?
10      Q. -- 75 count?                                     10      A. Yes.
11      A. No, not in -- no. There are some -- not          11      Q. And is that roughly what it looks like
12   that we sell. There is an item that goes in a          12   below there?
13   particular set for Party City that has kind of         13      A. Yes.
14   Party City typographics to match their set, but that's 14      Q. Obviously it's poured open and we can't
15   sold to Party City. Everyone else is just sold the 75 15    see the sides.
16   count. I don't think we have any different SKUs for 16         A. Yes.
17   that.                                                  17      Q. And does it have any red coloring on the
18      Q. And then below there -- strike that.             18   outside of the box, or is it just black?
19            That packaging that we see for the Color      19      A. This particular one doesn't, no.
20   Party bag, that is packaging that Dum-Dums currently 20        Q. Are there any of the bulk boxes that do
21   uses today.                                            21   have red on them?
22      A. Yes.                                             22      A. I guess the answer to that is no. We're
23      Q. And then below that, there's two                 23   in the process of developing one, but not that's
24   Dum-Dums bags that says Value Pack of two.             24   currently for sale.

Min-U-Script®                       O'Brien & Levine Court Reporting Solutions                     (29) Pages 113 - 116
                                     888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                         Kirk Vashaw
Tootsie Roll Industries, LLC                                                                              October 8, 2018
                                                   Page 117                                                      Page 119

 1       Q. Okay. And then on top of the next page,            1   can't put a window in a metallic bag.
 2   I'm assuming that's the Great Surprise?                   2       Q. And the weight that would be on here
 3       A. That's a Great Surprise, yeah.                     3   would just be -- strike that.
 4       Q. Does Great Surprise, to your knowledge,            4            Is there -- do you know what a violator
 5   sell any other candy besides Dum-Dums?                    5   is?
 6       A. I don't know that. I'm guessing they               6       A. Yeah.
 7   do, yes.                                                  7       Q. Is there a violator on here that
 8       Q. How long has Spangler known that Great             8   indicates the weight?
 9   Surprise is reselling Dum-Dums?                           9       A. No.
10       A. I might be off on my date. I know we              10       Q. The weight would just be in the normal
11   talked about this last year, 2017 at least.              11   small block --
12       Q. And then below that is a Dum-Dums --              12       A. Yes, exactly.
13   that's a 500-pack bag, correct?                          13       Q. -- at the bottom.
14       A. Yes.                                              14            And just -- I'll remind us, just let me
15       Q. And would that be somebody else                   15   finish my question before you answer.
16   reselling it from Sam's Club, or does Dum-Dums sell      16            Thank you.
17   500-pound bags [sic] online as well?                     17            And then up at the next page, looking at
18       A. I don't think we sell that online, and            18   the second one at the bottom, Dum-Dums Summertime, is
19   it says by Dum-Dum's, apostrophe S. It's tricky how      19   that an official Dum-Dums packaging?
20   the online folks do it. I think those are people         20      A. Yes.
21   buying it from Sam's Club and reselling it. I don't      21      Q. And that's for a 250 count of Summertime
22   think we sell that online ourselves.                     22   Favorites?
23      Q. Okay. At the very bottom of page 50,               23      A. Correct.
24   there is a bag that says Dum-Dums Summertime             24      Q. And there's no window on that bag, as

                                                   Page 118                                                      Page 120

 1   Favorites.                                                1   well?
 2      A. Yes.                                                2       A. Correct, for the same reason.
 3      Q. Is that an official Dum-Dums bag?                   3       Q. And then turning to the next page at the
 4      A. Yes, it is.                                         4   top, can you describe what the top bag and box are?
 5      Q. And does Dum-Dums sell that year round              5       A. Are we on page 50?
 6   or only during the summertime?                            6       Q. Page 52.
 7      A. Just the summertime.                                7       A. This is -- oh, this is our Color Party.
 8      Q. And does -- it has less flavors than the            8   And here -- I think this is sold through our
 9   traditional Dum-Dums bag?                                 9   fulfillment center, I think, because they sell this by
10      A. It has less flavors, and they're all               10   the case. So they're showing what's inside, and then
11   unique flavors to this particular bag.                   11   also the case that you're actually buying.
12      Q. Okay. So the flavors that are in that              12      Q. And so there would be four 75-count
13   are not offered within the traditional?                  13   bags --
14      A. Correct.                                           14      A. Exact --
15      Q. And is there a window on that Summertime           15      Q. -- in that case?
16   Favorites bag?                                           16      A. Exactly.
17      A. There is not.                                      17      Q. Sorry, just to remind you, let me finish
18      Q. Is there a call-out as to the number of            18   my question.
19   pops or the weight of the bag?                           19             And then immediately below there,
20      A. The weight of the bag would be on there.           20   there's a -- I'm going to call it a bucket. Is that
21   But this is -- this tends to be a smaller, so we don't   21   an official Dum-Dums package?
22   put the count on the smaller -- the smaller bags.        22      A. Yes. That's our older style, but yes.
23            This has a metallic type of look to it,         23      Q. Do you still manufacture that style?
24   which is why it doesn't have a window. It's a -- you     24      A. We manufacture the bucket, but not with


Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                       (30) Pages 117 - 120
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                       Kirk Vashaw
Tootsie Roll Industries, LLC                                                                            October 8, 2018
                                                  Page 121                                                     Page 123

 1   that -- that's old graphics.                             1      Q. Did you speak with him in connection for
 2      Q. So the graphics have changed on the                2   this case?
 3   bucket now?                                              3      A. No.
 4      A. Correct.                                           4      Q. Did he provide you with the name of any
 5                (Court Reporter marked                      5   individuals to serve as experts in this case?
 6             Defendant's Exhibit 16.)                       6      A. Yes.
 7   BY MR. STRAND:                                           7      Q. Whose name did he provide you?
 8      Q. You've been shown what's been marked as            8      A. David --
 9   Exhibit 16 in this deposition. It starts at Spangler     9                MR. WICKLUND: Steve Uline.
10   08 -- 00080 through 136.                                10                THE WITNESS: Steve Uline. Thank
11             And what is this document?                    11            you.
12      A. Let me just look at it real quick.                12   BY MR. STRAND:
13             Are you looking at the whole packet?          13      Q. Did you speak with Steve Uline?
14      Q. Correct?                                          14      A. Yes.
15      A. So this -- this was put together by               15      Q. When was that?
16   Fisher Design back in 2010, and this is when we did     16      A. I don't recall. It was in -- it was in
17   our packaging refresh, I'll call it. So this, I         17   regards to this.
18   believe, is all the kind of behind work that we did     18            And I guess I do need to clarify. We
19   with Fisher.                                            19   got his name through Fisher. I don't remember having
20      Q. Do you know if Spangler still has                 20   a discussion with Bill over the phone. It might have
21   possession of this -- strike that.                      21   been by e-mail.
22            It looks to me that this presentation          22           I can't remember exactly how we got
23   would have originally been in color.                    23   Steve's name, except that it was through Fisher, and
24      A. Yes.                                              24   it was in connection with this, trying to find

                                                  Page 122                                                     Page 124

 1       Q. Do you know if Spangler still has this            1   somebody that, you know, was an expert in packaging.
 2   in color?                                                2      Q. Did Mr. Fisher provide you any other
 3       A. I'm pretty sure we do.                            3   name besides Mr. Uline?
 4       Q. And had Spangler worked with                      4      A. Not that I remember.
 5   Fisher Design before this project?                       5      Q. Did you speak with anyone else besides
 6       A. I don't know. I think this is our                 6   Mr. Uline to try to find a -- and when I say "you," I
 7   first -- definitely not on a large scale. I know this    7   mean you personally -- with regards to trying to find
 8   was our first large project with them.                   8   a packaging-design expert?
 9       Q. Does Spangler still work with Fisher              9      A. I don't -- I don't recall.
10   Design today?                                           10      Q. What do you recall from your discussion
11       A. Yes.                                             11   with Mr. Uline?
12       Q. Does Fisher work with -- excuse me.              12      A. Just I wanted to know just what
13             Does Spangler work with any other             13   experience he had in packaging. He clearly had a lot
14   branding or marketing companies today?                  14   of experience. He had told me that he had been
15       A. Yes. I mean, I think you would have to           15   involved in litigation in the past. That's kind of
16   be more specific. In terms of package design? These     16   what I remember.
17   are our main package designers, but we use some other   17      Q. What did he tell you about his
18   freelance people -- people to do some work for us as    18   experience -- strike that.
19   well.                                                   19           After your conversation, did you feel
20      Q. And Fisher Design is headed by                    20   confident he could serve as an expert in this case?
21   Bill Fisher?                                            21       A.   Oh, yeah. He seemed to know what he was
22      A. Yes. I think he's one of the owners.              22   talking about.
23      Q. Have you spoken to him before?                    23       Q. What did he convey to you about his
24      A. Yes.                                              24   experience that made you confident in his abilities?


Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                     (31) Pages 121 - 124
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                        Video Deposition                                         Kirk Vashaw
Tootsie Roll Industries, LLC                                                                            October 8, 2018
                                                 Page 185                                                      Page 187




                                                            11            (Court Reporter marked
                                                            12         Defendant's Exhibit 30.)
                                                            13   BY MR. STRAND:
                                                            14     Q. Showing you what's marked as Exhibit 30,
                                                            15   Spangler 1352. And at the top it says Dum-Dums Round
                                                            16   Unfilled in Non-Standard Trade Dress 2012-2018.
                                                            17            Am I correct in assuming that all the
                                                            18   images on here represent the Dum-Dums that were sold
                                                            19   that were unfilled and round in the non-standard red
20               MR. STRAND: Don't worry. We're             20   bags?
21         not going through the whole thing.               21       A. Yes.
22             (Court Reporter marked                       22      Q. Are there any others to your knowledge?
23         Defendant's Exhibit 29.)                         23      A. These are the big ones. Like Color
24   BY MR. STRAND:                                         24   Party, they're -- we have a whole -- there's multiple

                                                 Page 186                                                      Page 188

 1       Q. I'll show you what's been marked as              1   iterations of that.
 2   Exhibit 29, which is Spangler 1077 through 1336. At     2             This seems -- this seems to be
 3   the top it says Bill Back Detail; Date Range:           3   comprehensive.
 4   1-1-2017 through 9-17-2008.                             4      Q. There's ones toward the bottom right
 5             I believe this was the Excel sheet            5   that says "50 Pops" on top, and then what are those?
 6   attached to 1076, the e-mail for Exhibit 28.            6      A. This is a special Valentine item that we
 7       A. Okay.                                            7   have. It's these are -- these are boxes, they're not
 8                                                           8   bags. We call it a Valentine bouquet.
                                                             9             The reason that the "50" is on top is
                                                            10   because this particular configuration, when it sits in
                                                            11   the display case, you use the bottom of it. So it's a
                                                            12   little different for practical reasons.
                                                            13                 (Court Reporter marked
                                                            14             Defendant's Exhibit 31.)
                                                            15   BY MR. STRAND:
                                                            16       Q. I'm going to show you Exhibit 31, which
                                                            17   is Spangler 001378 through 1381.
                                                            18       A. Okay.
                                                            19       Q. And it says here in handwriting,
                                                            20   "Spangler Management Meeting Minutes, April 9,
                                                            21   2018" --
                                                            22       A. Yes.
                                                            23       Q. -- on the front page.
                                                            24             Are these all management meeting minutes


Min-U-Script®                       O'Brien & Levine Court Reporting Solutions                      (47) Pages 185 - 188
                                     888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                         Kirk Vashaw
Tootsie Roll Industries, LLC                                                                              October 8, 2018
                                                   Page 193                                                      Page 195

 1   Spangler. And then we have three outside directors,       1   Spangler waited until mid May to sue Charms?
 2   Liam Killeen, Zac Isaac, and Julia Sabin.                 2       A. Well, we just kind of found out about it
 3      Q. Can you --                                          3   in -- again, I think in March was the first time we
 4      A. Liam Killeen, Zac Issac, and Julia                  4   saw a photo of it, and so I presented it to management
 5   Sabin.                                                    5   so --
 6      Q. Can you describe who those last three               6       Q. And is there a reason after the suit
 7   individuals were or are, excuse me.                       7   that Spangler waited until August to bring the
 8      A. They are -- we call them outside                    8   preliminary injunction motion?
 9   directors. Liam Killeen works in the ice cream            9       A. I think we were trying to do it as fast
10   business, has experience in the candy business.          10   as we could. I can't remember when the
11   Zac Isaac is an attorney here in Toledo; and Julia       11   cease-and-desist letter went out. It certainly -- I
12   Sabin is -- I think she's a vice president at            12   want to say it was April. I mean, it was relatively
13   Smucker's.                                               13   quickly, I think.
14      Q. And on page 1380 here, there is another            14       Q. I believe this, if it refreshes your
15   mention under 2, the first bullet point, of Dum-Dums     15   recollection, 1380 says, the Spangler management
16   Limited Edition item.                                    16   meeting minutes from April 23, that cease-and-desist
17            Is that the same limited edition item we        17   letter was sent to Tootsie.
18   discussed earlier?                                       18       A. Okay. Yeah.
19      A. Yeah. I think we were talking about the            19       Q. So around April is when it was sent.
20   300 count before, so --                                  20       A. Yeah. So, I mean, I think we acted
21      Q. I think --                                         21   fairly quickly once we saw -- once we saw the picture,
22      A. We were expanding our -- we are                    22   we acted, I think, very quickly.
23   expanding our limited-edition line into additional       23      Q. Who participates in the -- regularly in
24   SKuse, which I think is what this is referring to.       24   the management meetings?

                                                   Page 194                                                      Page 196

 1      Q. I just -- I think we were referring to              1      A.    The management meetings, there's about
 2   earlier about Spangler launching a limited edition bag    2   nine of use, and then we have a management -- that's
 3   that hasn't been out yet that's -- that is comparable     3   on the second Monday of the month. That's what this
 4   somewhat to the Summertime bag with new flavors,          4   particular meeting is.
 5   whatever else.                                            5           And then we have a management senior
 6             Is that the same --                             6   staff meeting every fourth Monday of the month. And
 7      A. That's the same thing, yes.                         7   that senior staff meeting, it's a management meeting
 8      Q. Okay. And it would be the same for the              8   but it's with 30 other people, so that's the one that
 9   limited edition high-count bag?                           9   we have roughly 40.
10      A. Yes.                                               10      Q. Who are the ones of the nine that attend
11      Q. What's the Sour Smash item?                        11   the management meeting? Who are those nine?
12      A. That's a non-round lollipop that we've             12      A. It's myself and Bill and Evan Brock and
13   been -- which is new.                                    13   Denny Gunther; and Lynn Wieland in our production
14      Q. Is it sold today?                                  14   area; and Steve Kerr in our production area; and
15      A. Yes.                                               15   Niki Mosier, who is in our human resources; and Ryan
16      Q. What's the DD C-store item?                        16   Miller, who is in logistics.
17      A. Dum-Dums convenience store item.                   17           For the record, I think that was just
18      Q. And what's MM C-store item?                        18   eight. We added Matt Dixon, but it was after this
19     A.    Marshmallow Circuses Peanuts convenience         19   meeting.
20   store item.                                              20      Q. Okay. Did -- on 3181, it talks under
21      Q. And Megastick is another convenience               21   No. 1 about: "Providing information at the Candy Show
22   store item sold by Spangler?                             22   to brokers on the strength of our Dum-Dums brand and
23      A. Yes.                                               23   the weakness of the Charms Mini brands over its many
24      Q. Is there a particular reason why                   24   years in distribution."

Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                       (49) Pages 193 - 196
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                           Video Deposition                                       Kirk Vashaw
Tootsie Roll Industries, LLC                                                                             October 8, 2018
                                                   Page 201                                                     Page 203

 1   transparent windows on candy bags is relatively common    1   whatever?
 2   in order to allow consumers to see the product inside     2       A. Not that I know of.
 3   the bag?                                                  3       Q. Have you ever done any valuation of the
 4       A. Yes.                                               4   alleged trade dress of the bag design?
 5       Q. And you'd agree that the listing of the            5       A. No.
 6   number of lollipops in the front of a bag provides        6       Q. You've never done that for purposes of
 7   information to the consumer about the number of pops.     7   obtaining financing or anything?
 8   It's helpful to the consumer in his or her purchasing     8       A. No.
 9   decisions.                                                9       Q. Have you ever -- in the past six years,
10       A. Yes, particularly institutional                   10   has Spangler ever done any TV advertising for
11   customers.                                               11   Dum-Dums?
12       Q. And Dum-Dums, as we saw earlier in that           12       A. No.
13   list of trademarks that you have, is a registered mark   13       Q. Any radio advertising?
14   for many goods and services, right, in many different    14       A. No.
15   countries?                                               15       Q. Do you do print advertising in
16       A. I'm sorry, ask me again the question.             16   magazines?
17       Q. Sure. Just the name Dum-Dums is a                 17       A. We have. Not a lot, but some.
18   registered trademark in the United States, right?        18       Q. Do you know what the term "look-for
19       A. Correct.                                          19   advertising" is, know what it means?
20       Q. Okay. And it's registered for many                20       A. No.
21   different types of goods and services. In other          21       Q. Have you ever done any advertising which
22   words, I believe you -- I don't have them all here,      22   says, Look for the red bag to find Dum-Dums, or
23   but you have it registered for candy, and you might      23   something like that?
24   have it registered for certain clothing goods that you   24       A. I guess I'm not familiar with that.

                                                   Page 202                                                     Page 204

 1   have promotionally, et cetera.                            1      Q. Sure. So there's some companies out
 2      A. Okay. Yes.                                          2   there that will advertise and say, Look for this and
 3      Q. And you have it registered                          3   you'll know you're going to get our product.
 4   internationally, as well.                                 4            Have you ever done any advertising that
 5      A. Yes. I don't know what countries. I                 5   says, Look for the red bag?
 6   know Canada is one of them.                               6      A. No.
 7      Q. And every, all of Dum-Dums bags or                  7      Q. Do you have any doubt that should
 8   packaging have the term "Dum-Dums" on them -- have the    8   Spangler succeed in this litigation and Tootsie Roll
 9   phrase "Dum-Dums" on it.                                  9   be ordered to pay damages that Tootsie would have the
10      A. Yeah, I can't think of any that don't.             10   financial capacity to pay the damages?
11      Q. Okay. And it's usually relatively                  11        A. You're asking me if -- yeah. Tootsie's
12   prominent.                                               12   a big -- a big company. I don't think that they'll --
13      A. Yes.                                               13   I don't think they'd have a problem paying the
14      Q. Has -- has Spangler ever done any                  14   damages.
15   valuations of its marks?                                 15              Is that what you were asking?
16      A. What do you mean?                                  16        Q. That is what I was asking. Thank you.
17      Q. You know, there's the common phrase that           17              Oh, going back to your declaration for a
18   Coca-Cola is the most valuable brand in the world, and   18   second, which was Exhibit 9.
19   if you just bought the brand --                          19        A. Okay.
20       A. Oh, I see.                                        20        Q. It's the one with all the tabs on it.
21       Q. -- it would be worth 3 billion dollars            21   I'll grab it for you.
22   or whatever?                                             22        A. Okay. This is 8, is that --
23            Have you done any valuation of Dum-Dums         23        Q. Did I say 9? Oh, that's 8, sorry.
24   name for purposes of insurance or otherwise or           24        A. Are you looking for 9?

Min-U-Script®                        O'Brien & Levine Court Reporting Solutions                      (51) Pages 201 - 204
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                          Video Deposition                                 Kirk Vashaw
Tootsie Roll Industries, LLC                                                                      October 8, 2018
                                                  Page 205                                              Page 207

 1      Q.    No -- yeah, we are looking for 9.               1           (Deposition concluded and witness
 2            I think we'll fix this later, because           2        excused at 3:25 p.m.)
 3   I'm actually looking for Exhibit F to your               3             (Signature reserved.)
 4   declaration --                                           4              ---
 5      A. Okay.                                              5
 6      Q. -- which is here. I believe it was                 6
 7   Exhibit 9, Exhibit F to Exhibit 9.                       7
 8            And there we're looking at the images of        8
 9   the Charms Mini Pops on one side and the Dum-Dums on     9
10   the other side there, correct?                          10
11       A. Yes.                                             11
12       Q. And then on the Charms bag, you'll see           12
13   above the 300, it says "Shop & Compare."                13
14            Do you see that?                               14
15       A. Yes.                                             15
16       Q. What effect, if any, do you believe that         16
17   has on a consumer when shopping?                        17
18       A. I don't think much, because I don't              18
19   think people, for the most part, read -- read that      19
20   kind of small -- small print. I think also, compare     20
21   to -- compare to what?                                  21
22            Mini Pops are a good value in the sense        22
23   that there is a lot of individual pieces, for the       23
24   amount of money, that you get. So if I were a           24


                                                  Page 206                                              Page 208
                                                        1                      SIGNATURE PAGE
 1   consumer, that's what I would think when I read that,
                                                        2
 2   that, you know, they're just comparing to the overallDate of Deposition: October 12, 2018
                                                        3
 3   candy market.                                        Correction page(s) enclosed? Yes___      No___
                                                        4
 4           But I would argue most people are not        How many correction pages?____________________
                                                        5
 5   going to see that.
                                                        6               ______________________________________
 6                  MR. STRAND: There is a number                            KIRK VASHAW      Date
                                                        7
 7           of documents I think we identified
 8           throughout this deposition that I believe  8                           - - -

 9           exist that I'll follow up with you via a   9
10           letter form to see if Spangler can find   10
11           them.                                     11
12               We may have some kind of follow-up 12
13           that we can arrange, if necessary, for    13
14           that. But otherwise, I have no further    14
15           questions.                                15
16               MR. WICKLUND: Okay. I have            16
17           nothing to add at this time.              17 Please return this signed signature page along with
                                                                            correction page(s) to:
18               MR. STRAND: Thank you.                18
                                                                      COLLINS REPORTING SERVICE, INC.
19               MR. WICKLUND: Okay. And we will, 19                          615 Adams Street
                                                                             Toledo, Ohio 43604
20           of course, reserve.                       20                      (419) 255-1010
21               THE VIDEOGRAPHER: We are now 21
22           going off the record. The time is 3:25    22
23           p.m. This marks the end of the            23 Worksheet No. CS18-255
24           deposition.                               24


Min-U-Script®                        O'Brien & Levine Court Reporting Solutions               (52) Pages 205 - 208
                                      888.825.3376 - mail@court-reporting.com
Spangler Candy Company v.                           Video Deposition                     Kirk Vashaw
Tootsie Roll Industries, LLC                                                           October 8, 2018
                                                   Page 209
 1                     C E R T I F I C A T E
 2
 3           I, Casey G. Schreiner, a Notary Public in and
 4   for the State of Ohio, duly commissioned and
 5   qualified, do hereby certify that the within-named
 6   witness was by me first duly sworn to tell the truth,
 7   the whole truth, and nothing but the truth in the
 8   cause aforesaid; that the testimony then given was by
 9   me reduced to stenotype in the presence of said
10   witness and afterwards transcribed; that the foregoing
11   is a true and correct transcription of the testimony
12   so given as aforesaid.
13           I do further certify that this deposition was
14   taken at the time and place in the foregoing caption
15   specified.
16            I do further certify that I am not a
17   relative, employee of or attorney for any of the
18   parties in this action; that I am not a relative or
19   employee of an attorney of any of the parties in this
20   action; that I am not financially interested in this
21   action, nor am I or the court reporting firm with
22   which I am affiliated under a contract as defined in
23   the applicable civil rule.
24


                                                   Page 210
 1
 2                 IN WITNESS WHEREOF, I have hereunto set
 3 my hand and affixed my seal of office at Toledo, Ohio
 4   on this 19th day of October, 2018.
 5
 6                     __________________________________
                             CASEY G. SCHREINER, RMR-RDR
 7                                 Notary Public
                          in and for the State of Ohio
 8
 9
     My Commission expires December 26, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24


Min-U-Script®                         O'Brien & Levine Court Reporting Solutions   (53) Pages 209 - 210
                                       888.825.3376 - mail@court-reporting.com
